Case 1:20-cr-00110-JMS Document 26 Filed 11/05/20 Page 1 of 3      PageID #: 79




KENil M. PRICE # 10523                                              FILED IN THE
                                                           UNITED STATES DISTRICT COURT
United States Attorney                                          DISTRICT OF HAWAII     JT
                                                                Nov 05, 2020, 4 :09 pm
District of Hawaii                                         M ichelle Rynne, Clerk of Court



MARK A. INCIONG          CA BAR # 163443
Assistant U .S. Attorney
United States Attorney's Office
District of Hawaii
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Mark.Inciong@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,           ) CR. NO. 20-00110 JMS
                                    )
            Plaintiff,              ) INFORMATION
                                    )
     vs.                            ) 18 U.S.C. §§ 1951(a) and 2119
                                    )
MOAHENGI PAKILEATA,                 )
                                    )
            Defendant.              )
                                    )
                                    )
~~~~~~~~~~~~-)
                               INFORMATION
 Case 1:20-cr-00110-JMS Document 26 Filed 11/05/20 Page 2 of 3          PageID #: 80




The U.S. Attorney charges:

                                     Count 1
                                Hobbs Act Robbery
                               (18 U.S.C. § 195l(a))

      On or about August 11, 20 19, within the District of Hawaii, MOAHENGI

P AKILEATA, the defendant, did knowingly and intentionally obstruct, delay, and

affect, and attempt to obstruct, delay and affect, commerce as that term is defined

in Title 18, United States Code, Section 1951 (b )(3), and the movement of articles

and commodities in such commerce, by robbery as that term is defined in Title 18,

United States Code, Section 1951 (b )( 1), in that P AKILEATA, did unlawfully take

and obtain property, that is, United States currency, from the person and in the

presence of an employee of the 7-Eleven convenience store located on

Bougainville Drive in Honolulu, Hawaii, against the employee's will by means of

actual and threatened force, violence, and fear of injury, immediate and future, to

the employee' s person by threatening serious physical injury or death to said

employee.

      All in violation of Title 18, United States Code, Section 195l (a).

II

II

II

II

                                         2
Case 1:20-cr-00110-JMS Document 26 Filed 11/05/20 Page 3 of 3           PageID #: 81




                                     Count2
                                    Carjacking
                                (18 U.S.C. § 2119)

      On or about January 13, 2020, within the District of Hawaii, MOAHENGI

P AKILEATA, the defendant, with the intent to cause death or serious bodily harm,

did take a motor vehicle that had been transported, shipped, and received in

interstate of foreign commerce, namely, a 2006 green Volkswagen Golf sedan,

from the person or presence of another, namely, the owner of the 2006 green

Volkswagen Golf sedan, by force and violence or by intimidation.

      All in violation of Title 18, United States Code, Section 2119.

      DATED: November        .S-: 2020, at Honolulu, Hawaii.


                                   KENJI M. PRJCE
                                   United States Attorney
                                   District of Hawaii


                                   MARK A. INCIONG
                                   Assistant United States Attorney




UNITED STATES v. MOAHENGI PAKJLEATA
Cr. No. - - - - -
"Information"
                                         3
